 

Exhibit 10.1

 



[ex10-1img01.jpg]

ASSIGNMENT OF INTEREST

INSTRUCTIONS



 

Connie Cauthen\ Nora Marroquin Date: August 31, 2018 Escrow Officer Title No.:
FFOM-TO18000834 Chicago Title Company Escrow No.: FWFM-4461800565CC\NM 1140 F
Street, Suite 103 Property: unknown Reedley, CA 93654   Merced, CA 95344 Phone:
(559)638-8348 Fax: (559)638-9876    

 

Escrow/Settlement Agent is hereby instructed and directed that the Assignee(s)
in the above numbered transaction is/are to be Tuttle Cross Dock, Inc., a
California Corporation and you are hereby instructed to treat said Assignee(s)
in all respects as though they were the original purchaser(s) to said
transaction.

 

The undersigned Assignor(s) by signature(s) below, does hereby relinquish all of
their rights, title and interest in and to the subject transaction and the
property to which it pertains, and assign all such rights to the herein named
Assignee(s). Further, all funds heretofore deposited by Assignor(s) are hereby
unconditionally transferred to the account of said Assignee(s) without
reimbursement to or collection for the account of the Assignor(s).

 

The undersigned Assignee(s), jointly and severally, hereby accepts the
appointment as Assignee hereunder, and indicates that Tuttle Cross Dock, Inc.
has/have received, read and approved all instructions controlling this
transaction and any other related documents thereto, and accepts the obligations
and rights imposed and granted thereunder.

 

IN WITNESS WHEREOF, the undersigned have executed this document on the date(s)
set forth below.

 

ASSIGNOR(S):

 

/s/ James D. Ryan   9-7-2018 James D. Ryan, Authorized Member     Ryan Law
Group, PLLC   Date

 

ASSIGNEE(S):   TUTTLE CROSS DOCK, INC.

 

BY: /s/ Ryan Sweeney   9-7-2018   Ryan Sweeney, President   Date

 

EI - Assignment of Interest Instructions

SCA00000033.doc / Updated: 09.20.10

Page 1Printed: 08.31.18 @ 03:22 PM by C\N
CA-CT-FWFM-02180.054446-FWFM-4461800565



 

 

ASSIGNMENT OF INTEREST INSTRUCTIONS

(continued)

 

ACCEPTANCE BY SELLER

 

Undersigned Seller hereby accepts Buyer/Assignee in place of Assignor as the
substituted party to said transaction, and agrees with Assignee to be bound by
the terms of all instructions in all respects, as if Assignee was originally
named therein as a party in place of Buyer/Assignor. SELLER ACKNOWLEDGES THAT
SAID ASSIGNMENT MAY OR MAY NOT BE MADE AT A PROFIT.

 

IN WITNESS WHEREOF, the undersigned have executed this document on the date(s)
set forth below:

 

SELLER(S):

 

Wallace Real Estate, LLC           BY: /s/ Ottie J. Wallace   9/12/18   Ottie J.
Wallace   Date   Authorized Member    

 

Ottie J. Wallace, Trustee of The Wallace Bypass Trust   9/12/18 Under the Ottie
Joel and Elizabeth Wallace Family Trust   Date

 

Elbulinick PropertieS, LLC, a California   limited liability company  

 

BY: /s/ Ottie J. Wallace     Ottie J. Wallace     Trustee and Sole owner of
Elbulinick Properties LL  

 

EI - Assignment of Interest Instructions

SCA00000033.doc / Updated: 09.20.10

Page 2Printed: 08.31.18 @ 03:22 PM by C\N
CA-CT-FWFM-02180.054446-FWFM-4461800565



 

